Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Attachment to Advisory Action
Applicant’ amendments and arguments have been entered and fully considered, but they are not persuasive for the reasons set forth below. 
It is noted the amendments overcome the previous Claim Objections. Therefore, the previous Claim Objections are withdrawn from record. 

Applicant’s primarily argue:
“A pleat angle is discussed in the specification, essentially as a bend angle in the wall that makes it not a straight wall. Placing a curve in such a pleat is discussed in the specification, and is expressly part of the claim language. 

Applicant understands the rejection over Kling to involve a mental exercise of
imagining two of Kling’s Figure 21 sheets, identical to each other, that get laminated or
glued to one another in a mirror image fashion. That is, double a sheet of Figure 21, turn
one of the sheets around, then connect them peak to peak. In this way, the logic of the
rejection would yield “cells,” since the cross-section at the connected peaks would form a
closed perimeter. As discussed at the interview, Applicant understands this two-sheet
construction to yield a corrugation.

Applicant respectfully notes that, assuming such a cell were considered a honeycomb structure, the walls of such honeycomb are simply straight walls, with no pleat angle. That is, the walls parallel to the central axis of that cell have zero angle along the central axis. This is different from what is claimed.”
Remarks, p. 8
The examiner respectfully traverses as follows:
The claims only require “at least one wall of the plurality of walls to form a crease having a pleat angle, the pleat angle being greater than zero so that the at least one wall is not a straight wall”, Kling teaches at least one wall forming a cell of the plurality of cells has a crease having a 

    PNG
    media_image1.png
    444
    775
    media_image1.png
    Greyscale
Therefore, it’s the examiner’s position that Kling does meet the present claims, as set forth above. See pages 4-6 of Office action mailed 12/30/2021.
/MARY I OMORI/Primary Examiner, Art Unit 1784